Citation Nr: 0407235	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-03 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for arthralgia of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to August 
1946, and from August 1951 to October 1952.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO, inter alia, denied a compensable rating for 
arthralgia of the right knee.  The veteran filed a notice of 
disagreement (NOD) in May 2002.  A statement of the case 
(SOC) was issued in December 2002, and the veteran submitted 
a substantive appeal later that month.  In response to the 
veteran's December 2002 request, the veteran offered 
testimony during a hearing before the undersigned at the RO; 
a transcript of this hearing is associated with the claims 
file.   

The Board also notes that, on an October 2002 VA Form 9, the 
veteran indicated that he was appealing issues related to his 
left knee, as well as his right knee.  Additionally, in a May 
2003 statement the veteran contended, in response to the RO's 
May 2002 decision that also granted service connection for 
residuals of cold injury for both legs and feet, that service 
connection for residuals of cold injury for both knees was 
additionally warranted.  As claims for service connection for 
a left knee condition and for residuals of cold injury for 
both knees have not been adjudicated by the RO, these matters 
are not properly before the Board, and are referred to the RO 
for appropriate action.  
    
The Board's decision granting a 10 percent rating for 
arthralgia of the right knee is set forth below.  The issue 
of an evaluation in excess of 10 percent is addressed in the 
remand following the decision; this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required. 




FINDING OF FACT

The evidence of record indicates that the veteran's service-
connected right knee disability (which may now involve some 
degenerative changes) is manifested by limitation of motion 
that is confirmed by the veteran's symptoms of painful 
motion, swelling, weakness, and fatigue.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 10 percent rating for the service-connected 
right knee disability are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5002 and 5003 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds all 
notification and development actions needed to fairly 
adjudicate the claim on appeal to the extent decided herein 
(granting, on the evidence of currently of record, a 10 
percent rating) have been accomplished.  

II.	Background

Service medical records document that during service the 
veteran experienced medical problems with both of his knees.  

In an August 1947 decision, the RO granted service connection 
for arthralgia of the knee and assigned a noncompensable 
initial disability rating.  

Records from private podiatrist Pamela Humpel, dated from May 
1999 to May 2001, document the veteran's treatment for 
plantar fascitis and other foot related problems.  Private 
medical records from the Charlotte Regional Medical Center 
from March 2000 to November 2001 document the veteran's 
treatment as well for foot related problems, amongst other 
unrelated health conditions. 

Records from private physician Dr. Anton M. Dameff, dated 
from March 1999 to November 2001, reflect the veteran's 
treatment for a variety of conditions, to include 
osteoarthritis.

Medical records from the Bay Pines VA Medical Center (VAMC) 
in St. Petersburg, Florida, from October 2001 to June 2002, 
document the veteran's subjective complaints of pain in both 
knee joints, and indicate that the veteran has a medical 
history of osteoarthritis and restless leg syndrome.   

In October 2001, the veteran requested an increased 
disability rating for his service-connected right knee 
disability under "Rating Code 5003 for Degenerative 
Arthritis." 

In December 2001, the veteran submitted a statement 
explaining how he incurred arthralgia of the right knee, 
explaining that during service while stationed in Europe he 
was required to conduct intelligence operations outside in 
sub-zero temperatures, and as a result suffered severe 
frostbite to his legs and feet.

On VA medical examination in April 2002, the veteran 
complained of pain in his legs, along with numbness and 
altered sensation, primarily at night.  He further stated 
that during the day, elevation of his legs is not painful, 
but at night the only means of alleviating his discomfort is 
to place liniment on his legs.  Physical examination revealed 
that the veteran's right knee demonstrated a range of motion 
from 0 to 125 degrees, compared to 0 to 130 degrees in the 
left knee.  The VA examiner stated also that the right knee 
displayed no gross instability, no effusion, and no joint 
line tenderness.  The examiner further noted that the 
examination of the veteran was conducted with consideration 
for baseline ranges of motion and limitation of motion, and 
that the examination findings took into account the effects 
upon the veteran's range of motion of flare-ups, repeated use 
of a part, and functional impairment of a part.  The examiner 
concluded that the examination revealed no obvious pathology 
of the right knee.  However, the report of an x-ray conducted 
in conjunction with the April 2002 examination, notes that 
there were signs of calcification in the medial meniscus 
region of the right knee, which indicated chondrocalcinosis.  

In a May 2002 decision, the RO continued the veteran's 
noncompensable disability rating for his service-connected 
arthralgia of the right knee.  

In the veteran's December 2002 substantive appeal, he stated 
that he continues to experience severe pain in his knees, 
particularly at night, and he characterized his level of pain 
as an 8 on a scale of 1 to 10.       

During the September 2003 hearing, the veteran testified that 
as a result of his arthralgia of the right knee, he 
experiences frequent swelling of the knee after physical 
activities, and that the maximum length of time at which he 
is able to stand in one place was for less than 15 minutes.  
The veteran also stated that he experiences pain that is more 
pronounced at night and that often interferes with his 
ability to sleep at night, as well as in the morning upon 
waking up.  According to the veteran, he has difficulty with 
walking more than two or three blocks at once and with 
climbing stairs, and he frequently needs to use a cane when 
walking.  The veteran further indicated that he continues to 
receive VA and private medical treatment for his knee 
condition.       

III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disabilities has been 
considered; however, as an increased rating claim requires 
assessment of the severity of an already service-connected 
disability, the present level of disability is of primary 
concern when determining whether a higher evaluation is 
warranted.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Historically, the veteran's arthralgia of the right knee 
disability has been assigned a noncompensable rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5099-5002, indicating 
unlisted musculoskeletal disability, rated by analogy, to 
rheumatoid arthritis.  See 38 C.F.R. §§ 4.20, 4.27 (2003).  
Diagnostic Code 2002 provides for assignment of ratings, 
ranging from 10 to 100 percent, based on symptomatology 
either associated with an active rheumatoid process or for 
chronic residuals. 

In this case, however, the record indicates the presence of 
degenerative changes in the right knee that may be associated 
with the service-connected condition.  As the above-cited 
medical evidence includes findings and diagnoses of 
limitation of motion and osteoarthritis associated with the 
right knee, and an April 2002 x-ray revealed 
chondrocalcinosis in the right knee.  Even if the veteran has 
separate and distinct conditions of both arthralgia and 
degenerative changes in the knee, there is nothing to suggest 
that the symptoms (specifically, limitation of motion and 
pain) that may be attributable to each can be medically 
distinguished.  See, e.g., Mittleider v. West, 11 Vet. App. 
181 (1998) (holding that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service-connected condition).  

Under these circumstances, the Board finds (consistent with 
the veteran's request) that rating the veteran's disability 
as analogous to Diagnostic Code 5003 for degenerative 
arthritis is appropriate.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."); and Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology; any change in diagnostic code by a VA 
adjudicator must be specifically explained.). 

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes 
(here, Diagnostic Codes 5260 and 5261), an evaluation of 10 
percent is assignable for each major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on X-ray evidence may not be 
combined with ratings based on limitation of motion. 

Considering the evidence of record in light of the applicable 
rating criteria, and resolving all reasonable doubt in the 
veteran's favor (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102), the Board finds that the criteria for a 10 percent 
rating under Diagnostic Code 5003 are met.

On VA examination in April 2002, range of motion of the 
veteran's right knee was from 0 to 125 degrees, compared to 0 
to 130 degrees in the left knee.  While this extent of 
minimally limited motion clearly would not meet the criteria 
for even the minimum compensable rating under Diagnostic Code 
5260 or 5261 (requiring flexion limited to 45 degrees or 
less, or extension limited to 10 degrees or more, 
respectively, there record also suggests that veteran 
experiences functional loss of the right knee, in addition to 
that shown objectively, due to pain and other factors.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  

In this regard, the Board notes that, during the VA 
examination, the veteran reported he frequently experiences 
pain in his leg, in addition to numbness and altered 
sensation, and that this occurred primarily at night.  The 
veteran on his December 2002 substantive appeal rated his 
level of pain as an 8 on a scale of 1 to 10.  Also, during 
the September 2003 hearing, the veteran testified that he 
frequently experiences pain in his knee that is particularly 
intense at night, to the extent that it disturbs his sleeping 
patterns, and pain in the morning upon waking up.  The 
veteran further indicated that he routinely has swelling in 
his knee following physical activities, he is not able to 
stand in one place for a total of 15 minutes, he has 
difficulty walking more than two or three blocks and walking 
up stairs, and he often needs to walk with a cane. Given the 
underlying pathology revealed on x-ray (chonrocalcinosis), 
the Board finds these assertions to be credible, despite the 
absence of objective evidence of pain on motion during the 
April 2002 examination.  

Thus, the evidence establishes that the primary manifestation 
of the veteran's right knee condition is pain, only 
subjectively noted in this case.  Given the minimal limited 
motion shown objectively, the fact that the only functional 
loss of any significance pertaining to the veteran's right 
knee is likely attributable to subjective complaints of pain, 
weakness, and fatigability, and resolving all reasonable 
doubt in the veteran's favor (see 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102), the Board finds that a 10 percent 
evaluation for the veteran's right knee disability, under the 
provisions of Diagnostic Code 5003, is warranted.  Such 
determination is consistent with the provision of the rating 
schedule that mandates that it is the intent of the schedule 
to recognize painful motion as entitled to at least the 
minimum compensable rating for the joint.  See 38 
C.F.R.§ 4.59.  


ORDER

An evaluation of 10 percent for arthralgia of the right knee 
is granted, subject to the legal authority governing the 
payment of monetary benefits.


REMAND

In this appeal, the veteran has not specifically requested a 
10 percent disability rating; hence, the award of a 10 
percent rating herein does not resolve the claim for higher 
evaluation on appeal.  Inasmuch as a higher evaluation is 
potentially available for this disability, and the veteran is 
presumed to seek the maximum available benefit, a claim for 
the claim remains viable on appeal.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Board finds that additional RO action on the 
veteran's claim for a rating in excess of 10 percent for 
service-connected right knee disability is warranted.  

Significantly, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes records from Bay Pines VAMC dated 
from June 2002.  The veteran also indicated, during the 
September 2003 hearing, that pertinent records may be 
available from the Fort Myers Outpatient Clinic (OPC).  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Bay Pines VAMC 
since June 2002 and from the Fort Myers OPC, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003) as regards 
requesting records from Federal facilities.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  The RO should specifically request 
information and authorization concerning the veteran's 
treatment from private physician Anton Dameff and from the 
Charlotte Regional Medical Center.  While the veteran 
submitted records from Dr. Dameff and from the Charlotte 
Regional Medical Center since November 2001, the RO should 
obtain all outstanding private medical records from these 
sources, following the appropriate procedures prescribed by 
38 C.F.R. § 3.159 (2003).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA (to 
include arranging for the veteran to undergo examination, if 
appropriate) prior to adjudicating the claims on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's arthralgia of 
the right knee from Bay Pines VAMC since 
June 2002 and from the Fort Myers OPC.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2003) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (particularly, 
concerning treatment from Dr. Anton 
Dameff and from the Charlotte Regional 
Medical Center since November 2001).  The 
RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
period).    

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).
5.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include arranging for the 
veteran to undergo examination, if 
appropriate) has been accomplished.  

6.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
rating in excess of 10 percent for 
service-connected right knee disability 
in light of all pertinent evidence and 
legal authority.   

7.	If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for its 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



